Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Keskar Hemant on 07/14/2022.
The application has been amended as follows: 
Claim 12, line 18, after “trace pattern” and before the period inserted  “wherein the second surface of the second one of the plurality of busbars is on a battery-facing side of the connector and the first surface of the first one of the plurality of busbars is on a side opposite to the battery-facing side of the connector”.
Claim 13 has been cancelled.

Claim Status

This office action is in response to the amendment filed 04/18/2022.
Claims 1-2, 8, and 10-11 have been amended; support for the claims thereof is found in figure 6
Claims 9 and 13 have been cancelled.
Claims 1-8, 10-12, and 14-19 are currently pending in this office action.

Claim Rejections
The claim rejection of claims 1-19 are withdrawn because of the amendments to the claims which overcome the rejection of record.

Allowable Subject Matter
Claims 1-8, 10-12, and 14-19 are allowed. 
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record is Heck (US20120231320A1). As depicted in Fig. 2 and Fig. 7, Heck discloses a sensing system for a battery, a flex foil substrate, a first, second, and third trace, a first and second busbar, a first and second cover layer, a first and second opening, a temperature sensor, a conductive layer, and a frame. However, Heck does not disclose or suggest the limitation of the two busbars being disposed of different sides as mentioned by the claims.  Therefore, it would not be obvious to one of ordinary skill in the art before the effective filing date to attach the top surface of the first busbar to the flex foil substrate and the bottom surface of the second busbar to the third trace.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL C. S. WYROUGH whose telephone number is (571)272-4806. The examiner can normally be reached Monday-Thursday 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Martin can be reached on (571) 270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PAUL CHRISTIAN ST WYROUGH/Examiner, Art Unit 1728                                                                                                                                                                                                        /Maria Laios/Primary Examiner, Art Unit 1727